Citation Nr: 0834876	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  The veteran appeared at a 
RO hearing in June 2005.

The veteran's Substantive Appeal was filed in April 2007, 
well over a year after the September 2004 rating decision.  
However, in a March 2007 Supplemental Statement of the Case, 
the RO noted that a Substantive Appeal had not yet been filed 
by the veteran, and, advised that he had 60 days from the 
date of the Supplemental Statement of the Case in which to 
file a Substantive Appeal.  Under the circumstances, the 
veteran was, in essence, granted an extension of time to file 
his Substantive Appeal.  Given this, the Board accepts 
jurisdiction over this issue.

The Board also notes that, after certification of the appeal, 
the veteran submitted an August 2007 statement with attached 
copies of communications to his employer.  This documentation 
essentially consists of additional and duplicative argument 
on the part of the veteran rather than new evidence.  As 
such, neither referral to the RO nor procurement of a waiver 
of such referral from the veteran is warranted in this case.  
38 C.F.R. § 20.1304(c) (2007).


FINDING OF FACT

The veteran has maintained ongoing employment, and, does not 
demonstrate any gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; inability to maintain minimal 
levels of personal hygiene; disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD in excess of 70 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
disability evaluation is appropriate for PTSD that is 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.
 
A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

The Board has reviewed VA medical records from June 2004 to 
December 2006 that relate to treatment received by the 
veteran for PTSD, various statements provided by the veteran 
contained in his VA filings and typewritten statements of 
August 2004 and August 2007, VA examination reports from 
August 2004 and July 2005, January 2005 job evaluation, and 
the RO hearing testimony provided by the veteran and his 
spouse in June 2005.

In June 2004, the veteran reported to VA facility physicians 
that he experienced anxiety and memory problems, had 
intrusive thoughts about Vietnam that were triggered by 
current events in Iraq, became angry and irritable, was 
grumpy at home, and experienced increasing difficulty at 
work.  The veteran expressed a fear that he might be fired by 
his employer but stated that he was able to maintain his 
employment.  An examination revealed the veteran to be 
oriented in all three spheres with fair insight and judgment.  
Speech was noted as being unremarkable.  The veteran denied 
any visual or auditory hallucinations.

In his statement of August 2004, the veteran submitted a 
handwritten statement in which he expressed that his PTSD was 
"constantly becoming worse."  In support of his assertion, 
the veteran referred to his Asian co-workers and stated that 
"their sight and smell of their food" would trigger 
thoughts of his experiences in Vietnam.  He further expressed 
that his mind wandered at work and that he experienced 
nightmares that would cause him to stay up at night.  The 
veteran also stated that he would become lost easily and that 
he did not like leaving his house.

A VA examination was performed in August 2004 in conjunction 
with a review of the claims file by the VA examiner.  At the 
examination, the veteran reported that he continued to work 
but experienced worsening memory problems and felt that 
people were talking behind his back at work.  An examination 
revealed the veteran presented as downtrodden and sad.  
Speech was noted once again as being unremarkable.  The 
veteran again denied any visual or auditory hallucinations, 
but did report perceptual distortions.  He was oriented to 
place and person, but did not know the date.  The veteran 
demonstrated short term and immediate memory impairment.  
Suicidal ideation was denied.  Although the veteran expressed 
homicidal ideation related to work, he stated that he would 
kill himself before hurting anyone else.  The veteran was 
assessed a Global Assessment of Functioning Score (GAF) of 
55.

Subsequent VA treatment records show that the veteran's PTSD 
symptoms progressively worsened, but that he was able to 
continue employment.  In September and October of 2004, the 
veteran complained of more frequent nightmares and intrusive 
thoughts of Vietnam.  The veteran also reported being unable 
to focus at work and that it was extremely hard to continue 
working.  In April 2005, the veteran stated to VA physicians 
that he was forgetting things easily and that this was 
affecting his performance at work.

A January 2005 job evaluation from the veteran's employer 
indicates that the veteran received a positive overall 
evaluation.  The evaluation reflects that the veteran 
reported to work on time and was very dependable.  However, 
it also indicates various shortcomings in his performance, 
specifically with regard to the veteran's computer skills and 
pro-activeness in terms of addressing issues and challenges 
at work, and stated that a wage change would not be supported 
until improvement is demonstrated.

In June 2005, the veteran, accompanied by his spouse, 
appeared at an RO hearing in Buffalo, New York.  At that 
time, he testified that he continued to work full time.  He 
further stated that he went to work every day and reported on 
time. Although his testimony included descriptions of 
continuing symptomatology, he denied any hospitalizations in 
connection with his PTSD and stated that he received 
treatment for his PTSD exclusively at the VA medical 
facility.

The veteran underwent a second VA examination in July 2005.  
The claims file was once again reviewed by the examiner in 
conjunction with the examination.  At this examination, the 
veteran complained of panic attacks, monthly bad dreams, and 
instant mood changes where he would become very angry.  He 
also stated that he experienced self-doubt and was unable to 
remember things at work.  The veteran expressed that, in the 
home, he was unable to cook or drive.  The veteran asserted 
that he had a strained relationship with his spouse and co-
workers.  The examination report notes that the veteran 
demonstrated difficulty in answering questions and that his 
responses were rambling and tangential, although his speech 
was still coherent and relevant.  The veteran again denied 
any visual or auditory hallucinations, however, admitted 
having daily suicidal ideation.  The examination report 
indicates that the veteran's remote, short term, and 
immediate memory were compromised.  The veteran was assessed 
a GAF score of 45.  Based upon these findings, the VA 
examiner concluded that the veteran was experiencing 
"somewhat more severe symptoms" when compared to his prior 
VA examination and that he continued to suffer at least 
moderate impairment of social, interpersonal, and cognitive 
functioning.

Following the July 2005 VA examination, the veteran continued 
to seek VA medical treatment through December 2006.  These 
records indicate that the veteran was continuing to maintain 
employment.  In December 2006, the veteran reported to his VA 
physician that he had not been able to manage his work 
assignments and that his employer might reconsider re-
assigning him to a different position if a doctor's note 
could be provided.  Toward that end, the veteran's VA 
physician provided a letter to his employer requesting that 
the veteran be given a new and less stressful position.  The 
letter specifically indicates that his condition had become 
worse and that he was demonstrating increasing memory 
problems and difficulty focusing at work.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 70 percent disability evaluation for 
PTSD is appropriate given that the veteran is demonstrating 
severe difficulty in maintaining his employment.  During the 
July 2005 VA examination, the veteran admitted having daily 
suicidal ideation.  Speech was determined as being coherent 
and relevant despite rambling and tangential responses by the 
veteran during the examination.  The veteran complained of 
instant mood changes which would cause him to become very 
angry, indicative of impaired impulse control.  He also 
reported experiencing panic attacks and self-doubt, as well 
as an inability to perform various tasks, including cooking 
and driving.  The veteran also indicated that his 
relationships with his spouse and co-workers were strained, 
and, this was corroborated by the VA examiner's conclusion 
that the veteran continued to suffer at least moderate 
impairment of social, interpersonal, and cognitive 
functioning.  The VA treatment records from June 2004 to 
December 2006 also support the VA examiner's findings.

The evidence in the record, however, does not warrant a 100 
percent disability evaluation.  As set forth in Diagnostic 
Code 9411, a 100 percent disability evaluation contemplates 
that the veteran demonstrates total occupational and social 
impairment, with the symptoms specified in the criteria.  In 
this case, the record clearly demonstrates that the veteran 
has been able to maintain employment despite difficulties at 
work.  Moreover, VA treatment records and both VA 
examinations consistently note the absence of delusions or 
hallucinations.  The veteran's speech is noted as being 
coherent and relevant.  No mention is made in the records 
that the veteran is unable to maintain minimal personal 
hygiene.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an increased 
disability evaluation for the veteran's service connected 
PTSD to 100 percent.  This appeal is denied.  38 C.F.R. 
§§ 4.3, 4.7.

III.  Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a veteran before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for increased evaluation for PTSD, currently 
evaluated as 70 percent disabling, in a July 2004 letter.  In 
a March 2006 letter, the veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board, however, is aware of the decision of 
the United States Court of Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice requires that:  (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the veteran may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the July 2004 letter was 
in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  The Board is 
aware, however, that the letter did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 in a 
January 2006 Statement of the Case.  By incorporating this 
provision, the RO indicated to the veteran what specific 
findings were required for a higher rating.  This case was 
subsequently readjudicated in a March 2007 Supplemental 
Statement of the Case.  Moreover, the veteran was provided an 
opportunity to respond within a reasonable time period 
thereafter.  As such, the Board finds that any notice errors 
with regard to the second and third requirements of Vazquez-
Flores are not prejudicial, inasmuch as they did not affect 
the "essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's VA medical treatment records have been 
obtained.  Additionally, he was afforded two VA examinations 
in August 2004 and July 2005 by an examiner who reviewed the 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.




ORDER

Entitlement to an evaluation for PTSD in excess of 70 percent 
is denied.

 


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


